EXECUTION COPY




ADMINISTRATION AGREEMENT (this “Agreement”) dated as of August 1, 2004, among
KEYCORP STUDENT LOAN TRUST 2004-A, a Delaware statutory trust (the “Issuer”),
KEY BANK USA, NATIONAL ASSOCIATION, a national banking association, as
administrator (the “Administrator”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a
New York banking corporation, not in its individual capacity but solely as
Indenture Trustee (the “Indenture Trustee”).  

W I T N E S S E T H

WHEREAS the Issuer is issuing eight classes of Floating Rate Asset Backed Notes
in the initial aggregate principal amount of $1,200,000,000 (the “Notes”)
pursuant to the Indenture dated as of August 1, 2004 (the “Indenture”), among
the Issuer, the Indenture Trustee and JPMorgan Chase Bank, as paying agent and
note registrar (capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in Appendix A to the Indenture, which also
contains rules of usage and construction that shall be applicable herein);

WHEREAS the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the Certificates, including the Sale and Servicing
Agreement, the Note Depository Agreement (the “Depository Agreement”), the
Guarantee Agreements, the Trust Agreement and the Indenture (all such agreements
being collectively referred to herein as the “Related Agreements”);

WHEREAS, pursuant to the Related Agreements, the Issuer and the Eligible Lender
Trustee are required to perform certain duties in connection with (a) the Notes
and the Collateral therefor pledged pursuant to the Indenture and (b) the
Certificate (the registered holder of the Certificate being referred to herein
as the “Owner”);

WHEREAS the Issuer and the Eligible Lender Trustee desire to have the
Administrator perform certain of the duties of the Issuer and the Eligible
Lender Trustee referred to in the preceding clause, and to provide such
additional services consistent with the terms of this Agreement and the Related
Agreements as the Issuer and the Eligible Lender Trustee may from time to time
request;

WHEREAS the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Eligible
Lender Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1.  Duties of the Administrator.

(a)  Duties with Respect to the Indenture and Depository Agreement.  The
Administrator shall perform all duties of the Issuer on behalf of the Issuer
under the Depository Agreement.  In addition, the Administrator shall consult
with the Eligible Lender Trustee as the Administrator deems appropriate
regarding the duties of the Issuer under the Indenture and the Depository
Agreement.  The Administrator shall monitor the performance of the Issuer and
shall advise the Eligible Lender Trustee when action is necessary to comply with
the Issuer’s duties under the Indenture and the Depository Agreement.  The
Administrator shall prepare for execution by the Issuer or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer to prepare, file or deliver pursuant to the Indenture and the Depository
Agreement.  In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer or the Administrator to take
pursuant to the Indenture, including such of the foregoing as are required with
respect to the following matters (references are to sections of the Indenture):

(i)

the duty to cause the Note Registrar to keep the Note Register and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);

(ii)

the fixing or causing to be fixed of any specified record date and the
notification of the Indenture Trustee and the holders of the Notes with respect
to special payment dates, if any (Section 2.07(c));

(iii)

the preparation of or obtaining of the documents and instruments required for
authentication of the Notes and delivery of the same to the Indenture Trustee
(Section 2.02);

(iv)

the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of collateral (Section
2.09);

(v)

the duty to cause the Note Registrar to maintain on behalf of the Issuer an
office in the Borough of Manhattan, City of New York, for registration of
transfer or exchange of Notes (Section 3.02);

(vi)

the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);

(vii)

the direction to the Paying Agents to deposit moneys with the Indenture Trustee
(Section 3.03);

(viii)

the obtaining and preservation of the Issuer’s qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument and agreement included in the Indenture
Trust Estate (Section 3.04);

(ix)

the preparation of all supplements, amendments, financing statements,
continuation statements, instruments of further assurance and other instruments,
in accordance with Section 3.05 of the Indenture, necessary to protect the
Indenture Trust Estate (Section 3.05);

(x)

the delivery by the Issuer of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel, in accordance with Section 3.06 of the
Indenture, as to the Indenture Trust Estate, and the annual delivery of the
Officers’ Certificate of the Issuer and certain other statements, in accordance
with Section 3.09 of the Indenture, as to compliance with the Indenture
(Sections 3.06 and 3.09);

(xi)

the identification to the Indenture Trustee in an Officers’ Certificate of the
Issuer of a Person with whom the Issuer has contracted to perform its duties
under the Indenture (Section 3.07(b));

(xii)

the notification of the Indenture Trustee and the Rating Agencies of a Master
Servicer Default known to the Administrator pursuant to the Sale and Servicing
Agreement and, if such Master Servicer Default arises from the failure of the
Master Servicer to perform any of its duties under the Sale and Servicing
Agreement, the taking of all reasonable steps available to enforce the Issuer’s
rights under the Basic Documents in respect of such failure (Section 3.07(d));

(xiii)

the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture (Section 3.10);

(xiv)

the delivery of notice to the Indenture Trustee of each Event of Default, any
Default under Section 5.01(iii) of the Indenture and each default by the Master
Servicer, the Administrator or the Seller under the Sale and Servicing Agreement
known to the Administrator (Section 3.18);

(xv)

the monitoring of the Issuer’s obligations as to the satisfaction and discharge
of the Indenture and the preparation of an Officers’ Certificate of the Issuer
and the obtaining of the Opinion of Counsel and the Independent Certificate
relating thereto (Section 4.01);

(xvi)

[Reserved];

(xvii)

the compliance with any written directive of the Indenture Trustee with respect
to the sale of the Indenture Trust Estate in a commercially reasonable manner if
an Event of Default shall have occurred and be continuing (Section 5.04);

(xviii)

the preparation of any written instruments required to confirm more fully the
authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);

(xix)

the furnishing of the Indenture Trustee with the names and addresses of the
holders of the Notes during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);

(xx)

the preparation and, after execution by the Issuer, the filing with the
Commission, any applicable State agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by rules and regulations prescribed by, the Commission and any
applicable State agencies and the transmission of such summaries, as necessary,
to the holders of the Notes (Section 7.03);

(xxi)

the opening of one or more accounts in the Indenture Trustee’s name, the
preparation of Issuer Orders, Officers’ Certificates of the Issuer and Opinions
of Counsel and all other actions necessary with respect to investment and
reinvestment of funds in the Trust Accounts (Sections 8.02 and 8.03);

(xxii)

the preparation of an Issuer Request and Officers’ Certificate of the Issuer and
the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Indenture Trust Estate (Sections 8.04 and
8.05);

(xxiii)

the preparation of Issuer Orders and the obtaining of Opinions of Counsel with
respect to the execution of supplemental indentures and the mailing to the
holders of the Notes of notices with respect to such supplemental indentures
(Sections 9.01, 9.02 and 9.03);

(xxiv)

the preparation of or obtaining of the documents and instruments required for
the execution and authentication of new Notes conforming to any supplemental
indenture and the delivery of the same to the Eligible Lender Trustee and the
Indenture Trustee, respectively (Section 9.06);

(xxv)

the notification of the holders of the Notes of redemption of the Notes or the
duty to cause the Indenture Trustee to provide such notification (Section
10.02);

(xxvi)

the preparation of all Officers’ Certificates of the Issuer, Opinions of Counsel
and Independent Certificates with respect to any requests by the Issuer to the
Indenture Trustee to take any action under the Indenture (Section 11.01(a));

(xxvii)

the preparation and delivery of Officers’ Certificates of the Issuer and the
obtaining of Independent Certificates, if necessary, for the release of property
from the lien of the Indenture (Section 11.01(b));

(xxviii)

the preparation and delivery to the holders of the Notes and the Indenture
Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.06);  and

(xxix)

the recording of the Indenture, if applicable (Section 11.15).

(b)  Duties with Respect to the Issuer.  (i)In addition to the duties of the
Administrator set forth above and in the other Related Agreements, the
Administrator shall perform such calculations (and in such capacity is hereby
appointed the “Calculation Agent” for the Issuer) and shall prepare for
execution by the Issuer or the Eligible Lender Trustee or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer or the Eligible Lender Trustee to prepare, file or deliver pursuant to
the Related Agreements, and at the request of the Eligible Lender Trustee shall
take all appropriate action that it is the duty of the Issuer to take pursuant
to the Related Agreements.  Subject to Section 5 of this Agreement, and in
accordance with the directions of the Eligible Lender Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Eligible Lender Trustee and are reasonably within the capability of the
Administrator.

(ii)

Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for promptly notifying the
Eligible Lender Trustee in the event that any withholding tax is imposed on the
Issuer’s payments (or allocations of income) to the Owner as contemplated in
Section 5.01(c) of the Trust Agreement.  Any such notice shall specify the
amount of any withholding tax required to be withheld by the Eligible Lender
Trustee pursuant to such provision.

(iii)

Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for performance of the duties
of the Eligible Lender Trustee set forth in Section 5.04 of the Trust Agreement
with respect to, among other things, the preparation of any required tax forms;
provided, however, that the Eligible Lender Trustee shall retain responsibility
for the distribution of all reports and forms necessary to enable the holder of
the Certificate to prepare its Federal and state income tax returns.

(iv)

The Administrator shall perform the duties of the Administrator specified in
Section 10.02 of the Trust Agreement required to be performed in connection with
the resignation or removal of the Eligible Lender Trustee, and any other duties
expressly required to be performed by the Administrator under the Trust
Agreement, the Sale and Servicing Agreement and the other Related Agreements.

(v)

The Administrator shall perform the duties of the Eligible Lender Trustee with
respect to Section 10.04 of the Sale and Servicing Agreement in connection with
the sale of any Access Loans by the Issuer.

(vi)

The Administrator agrees to provide notice on behalf of the Issuer or the
Eligible Lender Trustee to all other parties and the Rating Agencies of the
occurrence of any event requiring such notice under each of the Basic Documents.

(vii)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Administrator may enter into transactions with or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

(c)  Duties of the Administrator, as Administrator.  The Administrator agrees to
perform all duties to be performed by the Administrator as set forth in this
Agreement, the Sale and Servicing Agreement and each of the other Basic
Documents.

(d)  Non-Ministerial Matters.  With respect to matters that in the reasonable
judgment of the Administrator are non-ministerial, the Administrator shall not
take any action unless within a reasonable time before the taking of such
action, the Administrator shall have notified the Eligible Lender Trustee of the
proposed action and the Eligible Lender Trustee has not withheld consent or
provided an alternative direction.  For the purpose of the preceding sentence,
“non-ministerial matters” shall include:

(i)

[Reserved];

(ii)

the initiation of any claim or lawsuit by the Issuer and the compromise of any
action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Financed Student Loans);

(iii)

the amendment, supplement, change or modification to any of the Basic Documents;

(iv)

the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
Successor Administrators or Successor Master Servicers, or the consent to the
assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(v)

the removal of the Indenture Trustee.

(e)  Exceptions.  Notwithstanding anything to the contrary in this Agreement,
except as expressly provided herein or in the other Basic Documents, the
Administrator shall not be obligated to, and shall not, (i) make any payments to
the holders of the Notes under the Related Agreements, (ii) sell the Indenture
Trust Estate pursuant to Section 5.04 of the Indenture, (iii) take any other
action that the Issuer directs the Administrator not to take on its behalf, (iv)
in connection with its duties hereunder assume any indemnification obligation of
any other Person or (v) service the Financed Student Loans.

2.  Records.  The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer at any time during
normal business hours.

3.  Compensation.  As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to $3,000 per quarter payable in
arrears on each Distribution Date, which shall be solely an obligation of the
Issuer, and which fee shall be allocated between the Group I and Group II Notes
based on the ratio their respective Outstanding Amounts bear to the Outstanding
Amounts of all the Notes, and which amounts shall be paid as provided for under
the Sale and Servicing Agreement.  The Administrator hereby agrees, for the
benefit of the Issuer, to pay the Eligible Lender Trustee, the Delaware Trustee,
the Indenture Trustee and the Paying Agent and Note Registrar their respective
fees owed pursuant to the Trust Agreement and the Indenture, as applicable, in
the amounts set forth in separate agreements between the Administrator and each
of the Eligible Lender Trustee, the Delaware Trustee, the Paying Agent and Note
Registrar and the Indenture Trustee.

4.  Additional Information To Be Furnished to the Issuer.  The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer shall reasonably request.

5.  Independence of the Administrator.  For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Eligible Lender Trustee with respect to the
manner in which it accomplishes the performance of its obligations hereunder.
 Unless expressly authorized by the Issuer, the Administrator shall have no
authority to act for or represent the Issuer or the Eligible Lender Trustee in
any way and shall not otherwise be deemed an agent of the Issuer or the Eligible
Lender Trustee.

6.  No Joint Venture.  Nothing contained in this Agreement (i) shall constitute
the Administrator and either of the Issuer or the Eligible Lender Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

7.  Other Activities of Administrator.  Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Eligible Lender Trustee or the
Indenture Trustee.

8.  Term of Agreement; Resignation and Removal of Administrator.  (a)  This
Agreement shall continue in force until the dissolution of the Issuer, upon
which event this Agreement shall automatically terminate.

(b)  The provisions of Article VI and Article VIII of the Sale and Servicing
Agreement relating to the resignation or removal of the Administrator and the
failure of the Administrator to perform its duties under this Agreement or under
the Sale and Servicing Agreement are hereby incorporated by reference herein.

9.  Action upon Termination, Resignation or Removal.  Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) and the
Sale and Servicing Agreement, the Administrator shall be entitled to be paid all
fees accruing to it to the date of such termination, resignation or removal.
 The Administrator shall forthwith upon such termination pursuant to Section
8(a) deliver to the Issuer all property and documents of or relating to the
Collateral then in the custody of the Administrator.  In the event of the
resignation or removal of the Administrator, the Administrator shall cooperate
with the Issuer and take all reasonable steps requested to assist the Issuer in
making an orderly transfer of the duties of the Administrator.

10.  Notices.  Any notice, report or other communication given hereunder shall
be in writing and addressed as follows:

(a)  if to the Issuer or the Eligible Lender Trustee, to

KeyCorp Student Loan Trust 2004-A

c/o Bank One, National Association

1 Bank One Plaza

Suite IL1-0400

Chicago, Illinois 60670

Attention:  Corporate Trust Administration




(b)  if to the Administrator, to




Key Bank USA, National Association

800 Superior Avenue, 4th Floor

Cleveland, Ohio  44114

Attention:

Key Education Resources

KeyCorp Student Loan Trust 2004-A




(c)  if to the Indenture Trustee, to




Deutsche Bank Trust Company Americas

Structured Finance Services

60 Wall Street, 26th Floor

New York, NY  10005

Attention: Account Manager, Structured Finance Services

or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above.

11.  Amendments.  This Agreement may be amended from time to time for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the holders of any Class of Notes by a written amendment duly executed and
delivered by the Issuer, the Administrator and the Indenture Trustee, with the
written consent of the Eligible Lender Trustee and either (1) without the
consent of any Noteholders; provided that a confirmation is received from each
Rating Agency that such amendment will not result in the downgrading of the then
current ratings of any of the Notes, together with an Opinion of Counsel of the
Administrator (who shall not be an employee of KBUSA or any of its Affiliates)
regarding the lack of changes to any legal rights and remedies of the
Noteholders or (2) with the consent of: (a) a majority in interest of the Group
I Controlling Noteholders (but only with respect to any amendments affecting the
Group I Student Loans or the Group I Notes, as applicable, as evidenced by an
Opinion of Counsel of the Administrator (who shall not be an employee of KBUSA
or any of its Affiliates) regarding the lack of changes to any legal rights and
remedies of the Group I Noteholders and a confirmation from each Rating Agency
that such amendment will not result in the reduction or withdrawal of the then
current ratings of any of the Group I Notes and/or (b) a majority in interest of
the Group II Controlling Noteholders (but only with respect to any amendments
affecting the Group II Student Loans or the Group II Notes, as applicable, as
evidenced by an Opinion of Counsel of the Administrator (who shall not be an
employee of KBUSA or any of its Affiliates) regarding the lack of changes to any
legal rights and remedies of the Group II Noteholders and a confirmation from
each Rating Agency that such amendment will not result in the downgrading of the
then current ratings of any of the Group II Notes); provided, however, that no
such amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments with respect to Group
I or Group II Student Loans or distributions that shall be required to be made
for the benefit of the holders of Group I or Group II Notes or (ii) amend
aforesaid percentage of the Outstanding Amount of the related Class or Classes
of Notes, which are required to consent to any such amendment, without the
consent of all outstanding holders of all Classes of Notes affected by such
amendment.  Notwithstanding anything to the contrary contained in the Indenture
or the Trust Agreement, such rights of consent granted to the holders of the
Notes contained in clauses (i) and (ii) of this proviso shall not be exercisable
by the Group I Controlling Parties on behalf of the Group I Noteholders or the
Group II Controlling Parties on behalf of the Group II Noteholders.
 Notwithstanding the foregoing, the Administrator may not amend this Agreement
without the permission of the Depositor, which permission shall not be
unreasonably withheld.  Prior to the execution of any such amendment, the
Administrator shall furnish written notification of the substance of such
amendment to each of the Rating Agencies.

12.  Successors and Assigns.  Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.06 and 6.09 of the Sale and Servicing
Agreement, this Agreement may not be assigned by the Administrator.  Subject to
the foregoing, this Agreement shall bind any successors or assigns of the
parties hereto.

13.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

14.  Headings.  The section headings hereof have been inserted for convenience
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

15.  Counterparts.  This Agreement may be executed in counterparts, each of
which when so executed shall together constitute but one and the same agreement.

16.  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

17.  Not Applicable to Key Bank USA, National Association in Other Capacities.
 Nothing in this Agreement shall affect any obligation Key Bank USA, National
Association may have in any other capacity under the Basic Documents.

18.  Provisions of Sale and Servicing Agreement Control.  The provisions of the
Sale and Servicing Agreement relating to the Administrator and to this Agreement
shall in all events govern and are hereby incorporated herein and, to the extent
any provision herein shall be inconsistent with any such provision of the Sale
and Servicing Agreement, the Sale and Servicing Agreement shall govern.

19.  Limitation of Liability of Eligible Lender Trustee and Indenture Trustee.
 (a)  Notwithstanding anything contained herein to the contrary, except as
provided in subsection (c) of this section, this instrument has been
countersigned by Bank One, National Association not in its individual capacity
but solely in its capacity as Eligible Lender Trustee of the Issuer and subject
to the succeeding paragraph, in no event shall Bank One, National Association,
in its individual capacity, Deutsche Bank Trust Company Americas or any Owner of
the Issuer have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder, as to all of which
recourse shall be had solely to the assets of the Issuer that are free of the
lien of the Indenture.  For all purposes of this Agreement, in the performance
of any duties or obligations of the Issuer hereunder, the Eligible Lender
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VI, VII and VIII of the Trust Agreement.  In addition to
the foregoing, the Indenture Trustee shall be entitled to the same rights,
protections and immunities afforded to it under the Indenture as if specifically
set forth herein.

(b)  Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Deutsche Bank Trust Company Americas not in its
individual capacity but solely as Indenture Trustee and in no event shall
Deutsche Bank Trust Company Americas have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

(c)  Notwithstanding any other provision in this Agreement or the other Basic
Documents, nothing in this Agreement or the other Basic Documents shall be
construed to limit the Eligible Lender Trustee’s or the Indenture Trustee’s
legal responsibility to the U.S. Secretary of Education or a Guarantor for any
violations of statutory or regulatory requirements that may occur with respect
to loans held by the Eligible Lender Trustee or the Indenture Trustee pursuant
to, or to otherwise comply with, their obligations under the Higher Education
Act or implementing regulations.

20.  Third-Party Beneficiaries.  Each of the Eligible Lender Trustee and the
Delaware Trustee is a third-party beneficiary to this Agreement and is entitled
to the rights and benefits hereunder and may enforce the provisions hereof as if
it was a party hereto.

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




KEYCORP STUDENT LOAN TRUST 2004-A




By: BANK ONE, NATIONAL ASSOCIATION,

 not in it individual capacity but solely as Eligible

Lender Trustee,







By:  /s/ Keith R. Richardson

Name:

Keith R. Richardson

Title:

Attorney-in-Fact







DEUTSCHE BANK TRUST COMPANY

AMERICAS, not in itsindividual capacity but solely

 as Indenture Trustee,







By:  /s/ Susan Barstock

Name:

Susan Barstock

Title:

Vice President







KEY BANK USA, NATIONAL ASSOCIATION,

As Administrator,







By:  /s/ Darlene H. Dimitrijevs

Name:

Darlene H. Dimitrijevs

Title:

 Senior Vice President




 

Acknowledged and Agreed,

as of the first date written above







JPMORGAN CHASE BANK,

not in its individual capacity but

solely as Paying Agent and Note Registrar







By:  /s/ Michael A. Smith

Name:   Michael A. Smith

Title:     Vice President


